                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         DAVID BARANCO, et al.,                          Case No. 17-cv-03580-EMC
                                   8                      Plaintiffs,
                                                                                             ORDER REQUESTING
                                   9               v.                                        INFORMATION FROM THE PARTIES
                                  10         FORD MOTOR COMPANY,                             Docket No. 151
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13             Before the Court will approve the parties’ Stipulation of Voluntary Dismissal with

                                  14   Prejudice, Docket No. 151, the Court requests information from the parties about the scope and

                                  15   nature of the publicity associated with this putative class action. As Federal Rule of Civil

                                  16   Procedure 23(e) compels, “A class action shall not be dismissed or compromised without the

                                  17   approval of the court, and notice of the proposed dismissal or compromise shall be given to all

                                  18   members of the class in such manner as the court directs.” This requirement “is to protect the
                                  19   interests of absent plaintiffs before permitting dismissal.” Schultzen v. Woodbury Cent. Cmty.

                                  20   Sch. Dist., 217 F.R.D. 469, 470 (N.D. Iowa 2003). Although “the class has not been certified . . .

                                  21   ‘[t]his requirement [to act as the guardian of the rights of class members still] applies.’” Id. (citing

                                  22   Diaz v. Trust Territory of Pacific Islands, 876 F.2d 1401, 1407 (9th Cir.1989)). Thus, in order to

                                  23   ensure that the interests of the absent plaintiffs are appropriately safeguarded, and to safeguard

                                  24   ///

                                  25   ///

                                  26   ///
                                  27   ///

                                  28   ///
                                   1   against any misplaced reliance on this suit and any consequential tolling of the statute of

                                   2   limitations, the parties shall file by September 25, 2019, a description of the scope of publicity and

                                   3   nature of the information shared with the public and putative class members about this case.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: September 13, 2019

                                   8

                                   9                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  10                                                     United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
